          Case 1:21-cv-00532-SAG Document 26 Filed 04/06/21 Page 1 of 2



                                 IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MARYLAND

                                                      *
Bryce Carrasco,
Plaintiff
                                                      *
v.                                                                     Case No. 1:21-cv-00532-SAG
                                                      *
M&T Bank,
Defendant
                                                      *
     *      *        *       *       *        *       *       *       *       *        *       *    *
                                     ASSESSMENT OF DAMAGES

     1. WILLFUL VIOLATION OF FCRA, 15 U.S.C. § 1681S -2(B)
         a. Statutory Damages: $1,000

         b. Punitive Damages: $5,884,495.2

         c. Injunctive Relief: Plaintiff demands the court to order the Defendant M&T Bank to

            remove all reported information submitted regarding the credit card account ending

            6414 to Experian, Trans Union and Equifax as well as any other Consumer Reporting

            Agencies that received any information associated with Plaintiff’s obligations with

            M&T Bank.

     2. WILLFUL VIOLATION OF TILA, 15 U.S.C. § 1663
            a. Statutory Damages: $5,000 (pursuant to 14th Amendment of the United States

                  Constitution and Article III of the U.S. Constitution). Equal protection of the

                  laws. Right to relief for injuries as a result of violation of federal statute.

            b. Actual Damages: $2,500


Total Damages: $5,892,995.24




                                                      1
           Case 1:21-cv-00532-SAG Document 26 Filed 04/06/21 Page 2 of 2



                                     Schedule of Damages

 Statutory
 FCRA 1681s-2(b)                                                            $1,000.0
 TILA 1663 & 1666                                                           $5,000.0

 Actual
 Emotional, Fees and Foregone Interest                                      $2,500.0

 Punitive
 FCRA 1681s-2(b)                                                       $5,884,495.2

 Total                                                                $5,892,995.24
PUNITIVE DAMAGES ASSESSMENT

    Saunders v. Branch Banking & Trust Co. of VA (4th Cir. 2007)
    Net Worth (12/31/2006)                                         $3,200,000,000
    Punitive Damages                                                      80,000
    % Net Worth                                                         0.00250%

    Daugherty v. Ocwen Loan Servicing (4th Cir. 2016)
    Net Worth (12/31/2015)                                           854,638,000
    Punitive Damages                                                     600,000
    % Net Worth                                                          0.0702%

    Carrasco v. M&T Bank (D. Maryland 2021)
    Net Worth (12/31/2020)                                         16,187,283,000
    M&T / BB&T                                                               5.1x
    M&T / Ocwen                                                             18.9x

         Punitive Damages Valuation Range (Multiple of Awards)
    Low - BB&T                                                        $404,682.1
    High - Ocwen                                                    $11,364,308.4
    Average 1681s-2(b)                                               $5,884,495.2




                                                2
